Citation Nr: 1137358	
Decision Date: 10/03/11    Archive Date: 10/11/11

DOCKET NO.  08-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Roger E. Carey, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 1971.  His service in Vietnam and receipt of the Combat Action Ribbon are reflected in the record.  He died in February 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2008 adjudications of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  The September 2006 rating decision addressed the claims for service connection for the cause of the Veteran's death and entitlement to accrued benefits, which the appellant timely appealed.  The claim for DIC pursuant to 38 U.S.C.A. § 1318 was initially adjudicated in the February 2008 Statement of the Case.  See 38 U.S.C.A. § 5104(b).  The appellant filed a timely Notice of Disagreement with that determination in April 2008, a Statement of the Case was issued in May 2008, and a timely VA Form 9 was submitted in August 2008.  As such, the claim for DIC pursuant to 38 U.S.C.A. § 1318 is properly within the Board's jurisdiction.  See 38 U.S.C.A. § 7104.  In any event, as described below, that issue is being dismissed as moot.

In August 2009, the appellant testified at a personal hearing before the undersigned at the Fort Harrison RO.  A transcript of that hearing has been associated with the Veteran's claims folder.

The Board acknowledges that the appellant's attorney is unaccredited.  Under 38 C.F.R. 14.629, attorneys must file an application for accreditation with VA's Office of General Counsel and receive notice of accreditation before providing representation.  However, these requirements apply to attorneys who commence representation on or after June 23, 2008, or in cases in which a Notice of Disagreement was filed after June 23, 2008, even if the representation began before that date.  See 78 Fed. Reg. 29852 (May 22, 2008).  In this case, the pertinent Notices of Disagreement were filed in September 2007 and April 2008, and the attorney commenced representation in December 2007.  As such, the current version of 38 C.F.R. 14.629 does not apply, and appellant's attorney remains the representative of record.


FINDINGS OF FACT

1.  The Veteran died in February 2006.  His death certificate identifies the immediate cause of death as myocardial infarction.

2.  The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

3.  VA recently added ischemic heart disease, including acute, subacute and old myocardial infarction, to the list of diseases subject to presumptive service connection based on herbicide exposure.

4.  The Veteran did not have a claim for VA benefits pending at the time of his death.
CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

2.  The claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

3.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In view of the favorable disposition of the claim for service connection for the cause of the Veteran's death, discussion of compliance with VA's duties to notify and assist in conjunction with the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.  Moreover, as described below, the award of service connection for the cause of the Veteran's death renders moot the claim for DIC benefits under 38 U.S.C.A. § 1318.  

Finally, with respect to the appellant's accrued benefits claim, where the law, and not the evidence, is dispositive of the claim, the VCAA is not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As shown below, the Veteran did not have a pending claim and he was not entitled to benefits under an existing rating or decision at the time of his death.  The appellant's claim for accrued benefits is thus precluded by the applicable law and regulations, and the VCAA is therefore inapplicable to this claim.

The Board additionally observes that all appropriate due process concerns have been satisfied, to include affording the appellant the opportunity to testify during a personal hearing.  See 38 C.F.R. § 3.103.  Accordingly, the Board will proceed with a decision.

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). In this case, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

Additionally, VA recently expanded the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam.  Specifically, VA added "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)" immediately following "Hodgkin's disease" in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).

On the March 2006 death certificate, the Veteran's cause of death is listed as myocardial infarction.  As explained above, myocardial infarction is included in the definition of ischemic heart disease, which is subject to presumptive service connection due to herbicide exposure.  As such, the Board finds that entitlement to service connection for the Veteran's cause of death is warranted.

DIC benefits under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).

The United States Court of Appeals for Veterans Claims (Court) has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310 does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C.A. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, and this aspect of the appellant's claim is dismissed.

Accrued Benefits

Upon the death of a veteran, a survivor claiming entitlement may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.

In this case, the evidence of record a does not reflect that the Veteran had a claim pending at the time of his death, or that the Veteran was otherwise entitled to unpaid benefits under an existing rating or decision.  Indeed, the appellant has not identified any such pending claim, nor has she indicated what accrued benefit she believes she is entitled to.

In 1998, the RO awarded the Veteran service connection for PTSD and residuals of a fracture to the right fifth finger, assigning 70 percent and zero percent initial disability ratings, respectively.  In April 1999, the RO awarded a total disability rating based on individual unemployability (TDIU), a temporary total evaluation associated with a period of hospitalization, and eligibility for Dependents' Educational Assistance.  The rating assigned to PTSD was continued at 70 percent disabling.  The Veteran did not disagree with these decisions, and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

The Veteran died in February 2006.  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  As discussed, normally, there is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones, supra.  In Taylor v. Nicholson, 12 Vet. App. 126 (2007), however, the Court clarified that an appellant seeking accrued benefits may file a notice of disagreement within the one-year period following entry of a rating decision, the result being that a claim remained pending at the time of death.

Here, although the appellant applied for accrued benefits within one year of the Veteran's death, there is no indication that the Veteran had any pending claim at the time of his death.  The appellant did not file a notice of disagreement within one year of any rating decision issued during the Veteran's lifetime.  As noted above, the appellant has not identified the accrued benefit she is seeking, and the Board has identified no pending action or potential unadjudicated claim.  Accordingly, the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the Veteran's death is allowed.

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed as moot.

Entitlement to accrued benefits is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


